 



Exhibit 10.3
PYR ENERGY CORPORATION
FORM OF CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between ___(the “Employee”) and PYR Energy Corporation (the
“Company”), effective as of the latest date set forth by the signatures of the
parties hereto below.
R E C I T A L S
     A. ___is currently employed by the Company.
     B. The Company is considering the possibility of an acquisition by another
company or other change of control as a means of enhancing shareholder value.
The Board of Directors of the Company (the “Board”) recognizes that such an
agreement can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the Change of Control (as defined below) of the Company.
     C. The Board believes that it is in the best interests of the Company and
its shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.
     D. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon Employee’s termination of employment following a
Change of Control which provides the Employee with enhanced financial security
and provides incentive and encouragement to the Employee to remain with the
Company notwithstanding a Change of Control.
     E. Certain capitalized terms used in the Agreement are defined in Section 5
below.
     The parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is, and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason other
than an Involuntary Termination following a Change of Control, the Employee
shall not be entitled to any payments, benefits, damages, awards or compensation
except for those payments that may be available in accordance with the Company’s
established employee plans and practices or pursuant to other agreements with
the Company.

1



--------------------------------------------------------------------------------



 



     3. Severance Benefits.
          (a) Involuntary Termination In Connection With a Change of Control. If
the Employee’s employment terminates as a result of Involuntary Termination (as
defined below) at any time prior to October 30, 2008 following a Change of
Control, then the Employee shall be entitled to receive the following severance
benefits:
               (1) Severance Payment. A cash payment in an amount equal to ___%
of the Employee’s Annual Compensation plus a pro rata payment of the current
year bonus award, if a bonus plan is in effect, based on the target bonus for
the Employee (the “Severance Payment”);
               (2) Continued Employee Benefits. One hundred percent (100%)
Company-paid health, dental and life insurance coverage at the same level of
coverage as was provided to the Employee immediately prior to the Termination
Date (the “Company-Paid Coverage”). If such coverage included the Employee’s
dependents immediately prior to the Termination Date, such dependents shall also
be covered by the Company at the same rate of coverage as was being provided at
the Termination Date, and thus, shall be included in the definition of
Company-Paid Coverage. Company-Paid Coverage shall continue until the earlier of
(i) nine months from the Termination Date or (ii) the date that the Employee and
his dependents become covered under another employer’s group health, dental or
life insurance plans that provide Employee and his dependents with comparable
benefits and levels of coverage. For purposes of Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), the date of the “Qualifying Event”
for Employee and his dependents shall be the date upon which the Company-paid
coverage terminates.
               (3) Timing of Severance Payments. Any severance payment to which
Employee is entitled under Section 3(a)(1) or 3(c) (as applicable) shall be paid
by the Company to the Employee (or to the Employee’s successor in interest,
pursuant to Section 6(b)) in cash and, notwithstanding the limitations of
Section 5, in full, not later than five (5) calendar days following the
Termination Date, subject to Section 9(f). However, notwithstanding any
provision of this Agreement to the contrary, if the Employee is a Specified
Employee on the Termination Date and, as a result thereof, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the rules promulgated
thereunder would so require, any such payment will be made on the first day
following the date six (6) months after the Termination Date.
          (b) Voluntary Resignation; Termination for Cause. If the Employee’s
employment terminates by reason of the Employee’s voluntary resignation (and is
not an Involuntary Termination), or if the Employee is terminated for Cause as
defined in Section 5(b) herein, then the Employee shall not be entitled to
receive (i) a Severance Payment, (ii) the Company-Paid Coverage, (iii) the
Accrued ORRI Earnings, or (iv) the ORRI assignment, except to the extent that
those benefits (if any) are payable under the Company’s then existing option,
severance and benefits plans and practices or pursuant to other agreements with
the Company.
          (c) Disability or Death. If the Company terminates the Employee’s
employment as a result of the Employee’s Disability, or such Employee’s
employment is terminated due to the death of the Employee, then the Employee, or
the Employee’s estate or

2



--------------------------------------------------------------------------------



 



heirs in the event of death, shall be entitled to receive (i) a Severance
Payment (in accordance with this Section 3), (ii) the Company-Paid Coverage,
(iii) the Accrued ORRI Earnings, or (iv) the ORRI Assignment.
          (d) Overriding Royalty Interest. Pursuant to the Participation
Agreement dated December 1, 2003, by and among Palace Exploration Company, Zinke
& Trumbo, Inc., The Oxford Oil Company, and the Company concerning the
Cumberland, Mallard and Pintail Prospects (the “Participation Agreement”), the
Company reserved an overriding royalty interest (“ORRI”) of three percent (3%)
of the Leases (as defined in the Participation Agreement) as an employee
overriding royalty (the “Employee Overriding Royalty”). Immediately prior to the
closing of the acquisition of the Company contemplated by Recital B. (above)
(the “Closing”), and as further identified in Exhibit A attached hereto, the
Company shall (i) pay to Employee the percentage of the earnings from the
Employee Overriding Royalty that have been accrued by the Company as of the
Closing (the “Accrued ORRI Earnings”), in the amount identified in Exhibit A,
and (ii) assign to Employee the split and percentage amounts of the Employee
Overriding Royalty identified in Exhibit A (the “ORRI Assignment”) and pursuant
to the Assignment of Overriding Royalty attached hereto as Exhibit B. Except as
described otherwise in this Agreement, in the event the Closing does not occur
during the term of this Agreement, the Accrued ORRI Earnings shall not be paid
to Employee and the Employee shall not receive the ORRI Assignment, but instead
the Accrued ORRI Earnings and ORRI Assignment shall be re-allocated in the sole
discretion of the Company’s board of directors.
     4. Attorney Fees, Costs and Expenses. The Company shall reimburse Employee
for the reasonable attorney fees, costs and expenses incurred by the Employee in
connection with any action brought by Employee to enforce his rights hereunder,
provided such action is not decided in favor of the Company.
     5. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Annual Compensation. “Annual Compensation” means an amount equal
to twelve times the Employee’s salary with the Company for the last full month
preceding the Change of Control.
          (b) Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Employee in connection with his responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee, (ii) the
conviction of a felony, (iii) a willful act by the Employee that constitutes
gross misconduct and that is injurious to the Company, or (iv) for a period of
not less than thirty (30) days following delivery to the Employee of a written
demand for performance from the Company that describes the basis for the
Company’s belief that the Employee has not substantially performed his duties,
continued violations by the Employee of the Employee’s obligations to the
Company that are demonstrably willful and deliberate on the Employee’s part. Any
dismissal for Cause in accordance with subsection (iv) of this Section 5(b) must
be approved by the Company’s Board of Directors prior to the dismissal date.

3



--------------------------------------------------------------------------------



 



          (c) Change Of Control. “Change of Control” means (i) the acquisition,
directly or indirectly, by any person or group (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of more than fifty percent of the outstanding securities of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated, (iii) the sale, transfer
or other disposition of all or substantially all of the assets of the Company,
(iv) a complete liquidation or dissolution of the Company, or (v) any reverse
merger in which the Company is the surviving entity but in which securities
possessing more than fifty percent of the total combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger.
          (d) Disability. “Disability” shall mean that the Employee has been
unable to perform his Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.
          (e) Involuntary Termination. “Involuntary Termination” shall mean
(i) without the Employee’s express written consent, the significant reduction of
the Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities or change in Employee’s title relative to Employee’s current
employment position; (ii) a material reduction by the Company in the base salary
or target bonus, if any, of the Employee as in effect immediately prior to such
reduction; (iii) a material reduction by the Company in the kind or level of
employee benefits, including bonuses, to which the Employee was entitled
immediately prior to such reduction with the result that the Employee’s overall
benefits package is significantly reduced; (iv) the relocation of the Employee
to a facility or a location more than one hundred (100) miles from the
Employee’s then present location, without the Employee’s express written
consent; (v) any purported termination of the Employee by the Company that is
not effected for Cause, or any purported termination for which the grounds
relied upon are not valid; (vi) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 6(a)
below; or (vii) any act or set of facts or circumstances that would, under
Colorado case law or statute constitute a constructive termination of the
Employee. Notwithstanding this paragraph (e), a termination described
subparagraph (i), (ii), (iii), (vi), or (vii) shall be considered an involuntary
termination only if the Employee has provided notice to the Company of the
existence of the condition described within a period of 90 days of the initial
existence of the condition and the Company is provided a period of 30 days
during which it may remedy the condition and not pay the Severance Payment
provided for in Section 3(a) of this Agreement.

4



--------------------------------------------------------------------------------



 



          (f) Specified Employee. “Specified Employee” shall mean a key employee
(as defined in Section 416(i) of the Code, without regard to paragraph 5
thereof) of the Company if any stock of the Company (or any entity with which
the Company would be considered a single employer under section 414(b) or 414(c)
of the Code) is publicly traded on an established securities market or otherwise
or such other definition as may be set forth in Section 409A of the Code.
          (g) Termination Date. “Termination Date” shall mean (i) if this
Agreement is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to the Employee (provided that the Employee shall
not have returned to the performance of the Employee’s duties on a full-time
basis during such thirty (30)-day period), (ii) if the Employee’s employment is
terminated by the Company for any other reason, the date on which a notice of
termination is given, or (iii) if the Agreement is terminated by the Employee,
the date on which the Employee delivers the notice of termination to the
Company.
     6. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.
          (b) Employee’s Successors. The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     7. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.
          (b) Notice Of Termination. Any termination by the Company for Cause or
by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 7(a) of this Agreement. Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances

5



--------------------------------------------------------------------------------



 



claimed to provide a basis for termination under the provision so indicated, and
shall specify the Termination Date (which shall be not more than thirty
(30) days after the giving of such notice). The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
rights hereunder.
     8. Release and Waiver. In exchange for the Severance Payments and Accrued
ORRI Earnings payment described above, the Employee hereby releases and forever
discharges the Company, its affiliates and any subsidiary companies
(collectively, the “Companies”) and their former or current directors, officers,
employees, members, agents, successors, predecessors, subsidiaries, affiliates,
assigns and attorneys (the “Released Parties”) from any and all charges, claims,
damages, injuries and actions, in law or equity, which Employee or his heirs,
successors, executors, or other representatives ever had, now have, or may have
by reason of any act, omission, matter, cause or thing through the date Employee
signs this Agreement (“Released Claims”); provided, however, that Released
Claims do not include any charges, claims, damages, injuries or actions, in law
or equity, which Employee or his heirs, successors, executors, or other
representatives may have arising out of this Agreement. The Released Claims
include, but are not limited to, any claims for wages, back or front pay,
damages, bonus, stock, stock options, costs, expenses, attorneys’ fees, employee
benefits, employee ORRI pool programs, breach of contract or duty, fraud,
misrepresentation, defamation, tort, and any claims under any federal, state,
local or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Acts of 1964 and 1991; the Age Discrimination in
Employment Act; the Americans with Disabilities Act; the National Labor
Relations Act; 42 U.S.C. § 1981; the Fair Labor Standards Act; the
Sarbanes-Oxley Act; the Employee Retirement Income Security Act of 1974 (other
than any accrued benefit(s) to which Employee has a non-forfeitable right under
any pension benefit plan); the Colorado Anti-Discrimination Act; the Colorado
Law on Equal Pay; the Colorado Wage Claim Act; and the Colorado Constitution;
and any amendments to any of the foregoing. The Employee understands that this
is a general release of all claims, whether known or unknown, that Employee may
have against the Released Parties based on any act, omission, matter, case or
thing through the date of Employee’s signing this Agreement.
     9. Miscellaneous Provisions.
          (a) No Duty To Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source (except as outlined by Section 3(a)(2)(ii)).
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

6



--------------------------------------------------------------------------------



 



          (c) Whole Agreement. This Agreement and any outstanding stock option
agreements represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior arrangements and
understandings regarding same. Other than the agreements described in the
preceding sentence, no agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
          (d) Choice Of Law. The validity, interpretation, construction and
performance of this Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Colorado without regard to principles of conflicts of laws.
          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY  PYR ENERGY CORPORATION
      By:         Title:         Date:      

          EMPLOYEE        Date:      

8